Order filed, May 26, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00304-CR
                                 ____________

                          MICHAEL BELLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 15CR0003


                                      ORDER

      The reporter’s record in this case was due May 9, 2016. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

      We order Cylena Korkmas, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM